 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KUANGHUEI LIANG, et al.,                          No. 2:21-cv-00661-TLN-CKD

12                        Plaintiffs,
13             v.                                       ORDER

14    STOCKTON POLICE DEPARTMENT, et
      al.,
15
                          Defendants.
16

17

18            Plaintiffs Kuanghuei Liang, Lijun Zhang, and Wen Sun (collectively, “Plaintiffs”),

19   individuals proceeding pro se, have filed this civil rights action seeking relief under 42 U.S.C. §

20   1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302.

22            On May 26, 2021, the magistrate judge filed findings and recommendations, which were

23   served on Plaintiffs and which contained notice that any objections to the findings and

24   recommendations were to be filed within fourteen (14) days. (ECF No. 5.) No objections were

25   filed.

26            The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                        1
 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4      1. The Findings and Recommendations (ECF No. 5), are ADOPTED IN FULL;

 5      2. This action is DISMISSED without prejudice and without leave to amend, as duplicative

 6          of Plaintiffs’ earlier-filed action in No. 2:20-cv-02520-TLN-DB; and

 7      3. The Clerk of Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   DATED: July 1, 2021

10

11

12
                                              Troy L. Nunley
13                                            United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
